Title: To James Madison from Richard Harrison, 27 December 1803 (Abstract)
From: Harrison, Richard
To: Madison, James


27 December 1803, Treasury Department. “I have the honor to enclose extracts from the Accounts of Mess. Jay, Short, Pinckney, and John Q Adams, which will shew the grounds on which they have respectively received Credit for Expenses of the kind allude⟨d⟩ to in your letter of yesterday. But as all these Gentlemen, except Mr. Jay, were in the rect. of regular and legal Salaries, it is presumed their cases do not fully answer as precedents for that of Doctor Stevens; and I am still decidedly of Opinion that whatever allowance he is to have, whether in the shape of compensation, or as a Reimbursement of Expenses must be fixed by some superior Authority before it can be admitted by the Accounting Officers of the Treasury.”
 

   
   RC and enclosure (DNA: RG 59, ML). RC 2 pp. For enclosure, see n. 1.



   
   Harrison enclosed a 27 Dec. 1803 note (2 pp.) stating that John Jay, whose expenditures “except in a few trifling instances, were supported by regular vouchers,” received $12,000.36 “for the expenses of his mission, including his passage home, loss in Exchange, salary of a Secretary, & 63£ Stg as a retaining fee to Counsel in cases of Capture.” William Short, whose “expenditures were also pretty generally vouched,” was credited with $5,785.11 “for the expenses of two Journies to Holland and Antwerp (including the salary of a Secretary) and of a special mission to Madrid.” Thomas Pinckney was credited with $7,737.49 “for the expenses of his mission to Madrid.” Harrison noted that “the particulars of these expenses are stated, though not minutely, nor are they supported by the Vouchers usually required,” adding that Pinckney’s accounts had been settled in the State Department and that it was assumed that they had been sanctioned by the secretary of state. John Quincy Adams was credited with $3,449.45 “for the Expenses of his Mission to London, including loss in Exchange,” and Harrison noted that these were “detailed by Mr. Adams, but not vouched,” adding: “But besides being expressly sanctioned by the Department of State, it was easy to test the reasonableness of them by a reference to other Accounts of the same kind.”


